Citation Nr: 9926408	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
cervical spine fusion with radiculopathy.

2.  Entitlement to a compensable rating for residuals of a 
rupture of the Achilles tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 until his 
retirement in January 1997.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's cervical spine disability results in slight 
loss of motion of the cervical spine as well as neck pain, 
and intermittent tingling of the left arm and hand.

3.  The veteran's residuals of a rupture of the right 
Achilles tendon are productive of moderate limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for cervical spine fusion with radiculopathy have not been 
met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5290, 5293 (1998).

2.  The criteria for a 10 percent evaluation for residuals of 
a rupture of the right Achilles tendon have been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5271 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the service-connected 
disabilities, except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

I.  Cervical Spine Disability

By rating action in September 1997 the veteran was granted 
service connection and a 30 percent rating for cervical spine 
fusion with radiculopathy.  The veteran asserts that his 
cervical spine disability is more than 30 percent disabling 
and that he should be granted a 60 percent evaluation for 
this disability under the criteria for intervertebral disc 
syndrome.

The veteran's service medical records show complaints of left 
arm tingling, heaviness and weakness in 1987.  The veteran 
was noted to have degenerative joint disease of the cervical 
spine.  A June 1991 hospital report indicates that the 
veteran had a four year history of neck and left arm pain.  
The diagnosis was C6 radiculopathy and the veteran underwent 
a C5-6 anterior cervical diskectomy, with fusion.  A 
September 1994 physical therapy note indicates that the 
veteran had chronic neck and shoulder pain.  The veteran 
reported that it hurt to sit at a desk and that arm motions 
over his head hurt.  He complained of intermittent tingling 
in both hands.  On his examination for retirement from 
service in August 1996, the veteran complained of daily neck 
pain.

On VA examination in June 1997 the veteran reported that he 
had had trouble turning his head since 1982.  He had a 
diskectomy at C5-6 in 1991.  The operation helped but did not 
completely resolve the discomfort.  He reported no medical 
care for his neck following discharge from service.  The 
veteran stated that he had constant discomfort with his head 
and neck.  It was not to the point of being disabling but it 
certainly interfered with his normal lifestyle.  Examination 
revealed cervical spine forward flexion to 28 degrees, 
backward flexion to 40 degrees, left rotation to 56 degrees, 
right rotation to 52 degrees, left flexion to 40 degrees and 
right flexion to 38 degrees.  Objective evidence of pain on 
motion was to verbal indication.  There were no postural 
abnormalities.  Musculature of the back was well developed.  
There appeared to be no neurologic abnormalities.  X-rays 
revealed abnormal alignment of the cervical spine in the 
lateral view compatible with muscle spasm and/or strain.  X-
rays also revealed marked osteoarthritis involving the 
cervical spine extending from C4 through C7.

The veteran was afforded a VA neurological examination in 
June 1997.  The veteran reported that his symptoms improved 
somewhat after his 1991 diskectomy surgery, however, over the 
years, his symptoms had recurred.  The veteran reported 
continuous pain in his upper back and neck.  He had tingling 
sensations in the legs and feet.  He occasionally got sharp 
pains in various areas of his body.  He had weakness in his 
arms with overhead movements.  He reported that at times he 
dropped things with his hands.  He complained of cramping in 
the arms and legs.  He experienced pain in the upper shoulder 
blade radiating to the left shoulder and down the left arm, 
with tingling.  The veteran thought that his control in his 
left hand was not as good as it should be.  He had difficulty 
with fine finger movements.  The veteran was on no 
medications and was working full time as a program director.  
He reported that he spent a lot of time working at a desk 
with a computer.  He had to take frequent breaks to stand up 
and stretch.  The veteran stated that his condition did not 
require excessive use of sick leave.  He was unable to 
exercise as he did prior to developing his neck condition.   

Objectively, sensation in the face was intact to pin and 
light touch with the exception of some decreased sharpness in 
the V1 region of the left trigeminal nerve.  Motor 
examination revealed no pronator drift.  Muscle tone was 
normal.  Rapid alternating movements were equal.  The veteran 
had a somewhat smaller appearing gastrocnemius on the right 
than on the left.  He felt that the smaller gastrocnemius on 
the right was due to an Achilles tendon rupture that he 
experienced while in the military.  No fasciculations were 
seen.  Muscle strength was 5/5 in all muscle groups of the 
upper and lower extremities including the intrinsic hand 
muscles.  Sensory examination showed some decreased sensation 
to pin in the left ulnar aspect of the hand and fingers.  He 
had some inconsistent patch areas of decreased sharpness.  He 
had no dermatomal or stocking glove type of sensory pattern. 
He had no thoracic sensory level on the trunk.  Vibration and 
proprioception were normal.  Reflexes were 2+ throughout with 
the exception of the left biceps reflex which was 1/5 with 
reinforcement.  Plantar response was downgoing.  There was no 
clonus and no Hoffmann. Gait was normal and nonantalgic.  The 
veteran walked well on his heels and toes.  Palpation of the 
spine and the neck showed no tenderness over the spinous 
processes.  The diagnoses were chronic pain syndrome and 
status post cervical diskectomy with residual C6 
radiculopathy on the left, no myelopathy.

The 30 percent rating currently assigned for the veteran's 
cervical disability is the maximum rating available under the 
criteria for limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  Consequently the 
veteran is not entitled to a higher rating under the 
limitation of motion criteria.

A 20 percent rating is warranted for intervertebral disc 
syndrome if it is moderate with recurring attacks.  The next 
higher rating, 40 percent, is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The VA examination reports do indicate that the veteran has 
neck pain, some left arm tingling, and complaints of left arm 
weakness when the left arm is above his head.  However, the 
objective examination has revealed the veteran to have full 
strength in all his muscle groups and full reflexes 
throughout, with the exception of the left biceps where the 
reflex was 1/5 with reinforcement.  The veteran also has full 
sensory except for some decrease sensation to pin in the left 
ulnar aspect of the hand and fingers.  The Board further 
notes that the veteran has received no medical treatment for 
his cervical spine disability since discharge from service 
and he has worked full time without having to use excessive 
sick leave due to this cervical spine disability.  In sum, 
the evidence demonstrates that the disability does not more 
nearly approximate the criteria for a 40 percent rating than 
those for a 20 percent rating under Diagnostic Code 5293.  
Accordingly, the Board finds that a rating in excess of 30 
percent for a cervical spine disability is not warranted.

II.  Achilles Tendon Disability

The veteran asserts that he is entitled to a compensable 
rating for residuals of a right Achilles tendon rupture.  The 
service medical records reveal that in September 1991 the 
veteran reported feeling a sharp "hot" pain in the 
posterior portion of the right ankle while running that 
caused him to fall to the floor.  He did not have full range 
of motion of the right ankle and he had pain with attempts to 
stand.  The diagnosis was acute partial Achilles tendon 
rupture to the right leg.  A splint was placed on the 
veteran.  The veteran's August 1996 retirement examination 
report indicates that the veteran reported reduced range of 
motion and strength of the right ankle.  

On VA examination in June 1997 the veteran reported that he 
had been casted for six weeks following the partial rupture 
of his right Achilles tendon.  He had no complications but 
reported continued weakness and pain.  He complained of 
persistent weakness with running.  He reported no follow up 
care for his resolved partial rupture.  The veteran had right 
ankle flexion of 52 degrees and dorsiflexion of 17 degrees.  
Left ankle flexion was 69 degrees and dorsiflexion was 16 
degrees.  The VA neurologic examination in June 1997 revealed 
normal muscle strength in the right lower extremity.

The veteran's right ankle disability is evaluated under 
Diagnostic Code 5271 of the VA rating schedule.  Diagnostic 
Code 5271 authorizes a rating of 10 percent for moderate 
limitation of motion.  A 20 percent rating is assignable when 
there is marked limitation of motion of the ankle.  The 
clinical evidence discloses only a slight decrease in the 
range of motion of the right ankle joint has been found on 
range of motion testing.  However, considering the veteran's 
complaints of pain and problems with running and other use, 
the Board finds that the veteran's right ankle disability is 
productive moderate limitation of motion.  See 38 C.F.R. 
§ § 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App 202 
(1995).  In view of the veteran's documented range of motion, 
the finding of normal muscle strength in the right lower 
extremity, and the veteran's own description of the 
functional impairment associated with the disability, it is 
evident that the limitation of motion does not more nearly 
approximate the marked limitation of motion required for a 20 
percent evaluation.  Accordingly, the disability warrants a 
rating of 10 percent, but not higher.   



ORDER

Entitlement to a rating in excess of 30 percent for cervical 
spine fusion with radiculopathy is denied.

A 10 percent rating for residuals of a rupture of the right 
Achilles tendon is granted, subject to the law and 
regulations governing the award of monetary benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 


